                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                            §
 PERCY D. MAYFIELD,                         §
                                            §
          Plaintiff,                        §
                                            §
 v.                                         §       CASE NO. 6:18-CV-510-JDK-JDL
                                            §
 CHEVRON U.S.A. INC.,                       §
                                            §
          Defendant.                        §
                                            §


          ORDER ADOPTING REPORT AND RECOMMENDATION OF
                 UNITED STATES MAGISTRATE JUDGE

         This case was referred to United States Magistrate Judge John D. Love

pursuant to 28 U.S.C. § 636.          On November 11, 2018, the Magistrate Judge

recommended the case be dismissed without prejudice for failure to prosecute (Docket

No. 12). Overruling Plaintiff Percy D. Mayfield’s limited objection to the Magistrate

Judge’s Report and Recommendation, the Court adopts the Report and

Recommendation and dismisses this action without prejudice for the reasons stated

below.

                                     BACKGROUND

         Plaintiff filed this action in Texas state court on October 31, 2017, alleging nine

causes of action: (1) disparate treatment based on race violating Title VII of the Civil

Rights Act; (2) retaliation violating Title VII of the Civil Rights Act and Chapter 21

of the Texas Labor Code; (3) race discrimination violating Chapter 21 of the Texas

Labor Code; (4) ethnic discrimination violating Chapter 21 of the Texas Labor Code;


                                                1
(5) hostile work environment based on race; (6) intentional infliction of emotional

distress; (7) negligence; (8) negligent hiring; and (9) negligent retention. Docket No. 3

at ¶¶ 25–62.

         On September 26, 2018, Defendant Chevron U.S.A. Inc. 1 (“Chevron”) removed

the case to this Court based on federal-question jurisdiction under 28 U.S.C. § 1331.

Shortly thereafter, Defendant moved to dismiss for insufficient service of process

under F.R.C.P. 12(b)(5) and failure to state a claim under F.R.C.P. 12(b)(6). Docket

No. 7.

         Local Rule CV-7(e) requires a party opposing a motion to file a response and

any supporting documents within fourteen days from when the motion was served.

Plaintiff failed to file anything by this deadline. Consequently, on October 22, 2018,

the Court ordered Plaintiff to file within seven days “any opposition [to Defendant’s

Motion] and explanation for why such opposition was not timely filed or the Court

will treat the motion as unopposed and dismiss the complaint for failure to prosecute.”

Docket No. 8 at 2.

         On the October 29, 2018 deadline set by the Court’s Order, Plaintiff did not file

his opposition to Defendant’s Motion to Dismiss, but instead filed a Response to the

Court’s Order to Show Cause (Docket No. 9) and a Motion for Leave to File Out of

Time Response in Objections to Defendant Chevron Industries, Inc.’s Motion to



1 Plaintiff incorrectly names “Chevron Industries, Inc.” as defendant in his state-court Petition.
According to Defendant, the entity “Chevron Industries, Inc.” does not exist. Rather, Defendant claims
that Plaintiff was previously employed by “Chevron U.S.A. Inc.” Docket No. 1 at 1. The Court notes
that public records with the Texas Secretary of State and Texas Comptroller of Public Accounts suggest
the entity “Chevron Industries, Inc.” previously existed, but is no longer registered to transact business
in Texas and appears to have been dissolved several years ago.


                                                    2
Dismiss (Docket No. 10). In response to the Court’s show-cause order, Plaintiff

claimed that he failed to timely respond to Defendant’s Motion to Dismiss because of

a calendaring error by an office receptionist. Docket No. 9-1 at ¶¶ 9–10. In Plaintiff’s

Motion for Leave, Plaintiff requested “that this Court allow Plaintiff five (5) days to

file a Response in Objections to Defendant Chevron’s Motion to Dismiss for

Insufficient Service of Process under F.R.C.P. 12(b)(5) and For Failure to State a

Claim Under F.R.C.P. 12(b)(6) immediately upon the Court’s approval to do so.”

Docket No. 10 at 2. On October 31, 2018, the Court granted Plaintiff’s Motion

for Leave, which allowed five days—until November 5, 2018—to respond to

Defendant’s Motion to Dismiss. Docket No. 11.

      Plaintiff again ignored the Court’s deadline. Accordingly, on November 8,

2018, the Magistrate Judge issued a Report and Recommendation recommending

that the Court grant Defendant’s Motion to Dismiss and that Plaintiff’s Complaint be

dismissed without prejudice for failure to prosecute. Docket No. 12 at 2. The Report

and Recommendation noted that the Court had “allow[ed] Plaintiff’s counsel 5 days

to file an out of time response,” that Plaintiff’s counsel had missed that deadline, and

that “the Court must assume that in fact Plaintiff has no opposition to Chevron’s

motion.” Id.

      Plaintiff had fourteen days to serve and file written objections to the findings

and recommendations in the Report. 28 U.S.C. § 636(b)(1)(C); see also Docket No. 12

at 2. On the November 23, 2018 deadline, Plaintiff filed a Written Objection to the

Findings and Recommendations Contained in the Magistrate Judge’s Report (Docket




                                           3
No. 13). Plaintiff filed several additional documents on the same day: (1) a Motion to

Extend Time to Respond to Defendant’s Motion to Dismiss (Docket No. 14); (2) a

Response to Defendant’s Motion to Dismiss (Docket No. 15); and (3) an Amended

Response to Defendant’s Motion to Dismiss (Docket No. 16). 2

       On November 26, 2018, the Court ordered Defendant to respond to Plaintiff’s

Motion to Extend Time.           On December 3, 2018, Defendant filed a Response to

Plaintiff’s Motion for Extension of Time (Docket No. 18) and a Reply Brief in Support

of its Motion to Dismiss (Docket No. 19).

                                PLAINTIFF’S OBJECTION

       Plaintiff objects to the Magistrate Judge’s Report and Recommendation on only

two grounds.          First, Plaintiff argues that, contrary to the Report and

Recommendation’s finding, Plaintiff’s counsel never requested a five-day extension to

respond to Defendant’s Motion to Dismiss.               Docket No. 13 ¶¶ 8, 10-11. Second,

Plaintiff argues that the Court’s Order granting an extension (Docket No. 11) never

mentions the length of the granted extension or a specific deadline for Plaintiff’s

response. Id. ¶¶ 10-11. Based on these objections, Plaintiff argues that he had “no

basis for understanding that the Court’s Order only allowed 5 days leave to file a

response” and that the Magistrate Judge should not have assumed “that Plaintiff has

no opposition to Defendant’s motion.” Id. ¶ 11.




2 The only difference between Plaintiff’s Response (Docket No. 15) and Plaintiff’s Amended Response
(Docket No. 16) appears to be that Plaintiff forgot to attach referenced exhibits when electronically
filing the initial document.


                                                 4
      Plaintiff’s objections are misplaced. Contrary to Plaintiff’s argument in his

objections, Plaintiff’s Motion for Leave explicitly stated: “Plaintiff requests that this

Court allow Plaintiff five (5) days to file a Response in Objections to Defendant

Chevron’s Motion to Dismiss for Insufficient Service of Process under F.R.C.P.

12(b)(5) and For Failure to State a Claim Under F.R.C.P. 12(b)(6) immediately upon

the Court’s approval to do so.” Docket No. 10 at 2 (emphasis added). The Court

granted Plaintiff’s Motion, providing the relief requested—namely, a five-day

extension from the date of the order. Docket No. 11. While the Court agrees that the

order did not specifically reference the five-day deadline or calculate the deadline for

Plaintiff, the Court presumes Plaintiff’s counsel knew and understood the relief he

requested.   Further, interpreting the Order as granting Plaintiff an indefinite

extension of time to respond is unsound.

      Accordingly, the Magistrate Judge correctly presumed when he issued the

Report and Recommendation that Plaintiff had no opposition to Defendant’s Motion

to Dismiss. See Local R. CV-7(d) (“A party’s failure to oppose a motion in the manner

prescribed herein creates a presumption that the party does not controvert the facts

set out by movant and has no evidence to offer in opposition to the motion.”). The

Court therefore OVERRULES Plaintiff’s Objection (Docket No. 13) and ORDERS

that Defendant’s Motion to Dismiss (Docket No. 7) is GRANTED and the Complaint

is hereby DISMISSED without prejudice for failure to prosecute.

                     DEFENDANT’S MOTION TO DISMISS

      As explained above, the Court finds dismissal appropriate based solely on

Plaintiff’s failure to timely respond to Defendant’s Motion despite multiple


                                           5
opportunities. Further, even if Plaintiff had filed a timely response to Defendant’s

Motion to Dismiss, the Court would still dismiss the Complaint.

        Defendant argues that all of Plaintiff’s claims, except the one arising under 42

U.S.C. § 1981, 3 should be dismissed under Rule 12(b)(5) for improper service of

process. Defendant also argues that Plaintiff’s claims should be dismissed for failing

to state a claim under Rule 12(b)(6). The Court agrees that dismissal is appropriate

under Rule 12(b)(5) for all claims, other than Plaintiff’s § 1981 claim, and agrees that

dismissal of the § 1981 claim is proper under Rule 12(b)(6).

A.      Failure of Service of Process Under Rule 12(b)(5)

        Defendant argues that Plaintiff failed to timely serve process because he failed

to procure service within the statutory limitations periods for any of the claims except

the claim arising under § 1981. Docket No. 7. Plaintiff does not argue otherwise.

Plaintiff instead asserts that he nevertheless acted diligently in attempting timely

service. Docket No. 16. “Diligence is determined by asking whether the plaintiff acted

as an ordinarily prudent person would have acted under the same or similar

circumstances and was diligent up until the time the defendant was served.” Cho v.

Wells Fargo Bank, N.A., No. 4:16-cv-256, 2016 WL 9504322, at *3 (E.D. Tex. June 7,

2016) (quoting Ashley v. Hawkins, 293 S.W.3d 175, 179 (Tex. 2009)).                          Although

determining reasonable diligence is generally a fact question, “a plaintiff’s




3It is not clear that Plaintiff even seeks to bring a claim under 42 U.S.C. § 1981. Plaintiff’s Complaint
specifically asserts only Title VII of the 1964 Civil Rights Act and Chapter 21 of the Texas Labor Code
in his enumerated counts. Docket No. 3 ¶¶ 25–62. Plaintiff does, however, reference § 1981 in other
sections of his Complaint. Docket No. 3 ¶¶ 1, 2, 7. Reading the Complaint in the light most favorable
to the Plaintiff, the Court will address 42 U.S.C. § 1981.


                                                   6
explanation may demonstrate a lack of diligence as a matter of law, when one or more

lapses between service efforts are unexplained or patently unreasonable.” Id.

      The Court finds that Plaintiff has not demonstrated due diligence. Plaintiff

filed his original petition in October 2017 but did not serve Defendant until August

2018—ten months later. Plaintiff argues that he exercised due diligence because

“multiple Chevron entities exist or have existed over the years” and he “secured

citations and attempted service on registered agents which rejected service for the

Defendant at issue.” Docket No. 16 ¶ 1. But once challenged, it is Plaintiff’s burden

to present evidence explaining “every lapse in effort or period of delay.” Ashley, 293

S.W.3d at 179. Plaintiff fails to carry that burden, never explaining what steps he

took to effect service, when he took those steps, or why he needed ten months to serve

Defendant. Plaintiff’s excuse that there are “multiple Chevron entities” is unavailing.

Plaintiff received express notice that “Chevron Industries, Inc.” was an inactive entity

in the State of Texas by January 24, 2018—a fact Plaintiff could have easily

discovered by searching publicly available records. Docket No. 16-1 at 5.

      Although the “reasonableness of a plaintiff’s delay in serving citation is usually

a question of fact,” where “no explanation consistent with due diligence is offered, the

reasonableness of a plaintiff’s delay cannot be factually determined.” Butler v. Ross,

836 S.W.2d 833, 836 (Tex. App.—Houston [1st Dist.] 1992, no writ) (citing Liles v.

Phillips, 677 S.W.2d 802, 809 (Tex. App.—Fort Worth 1984, writ ref’d n.r.e.)). And

several Texas courts have held that delays of more than a few months of unexplained

inactivity negate due diligence as a matter of law. E.g., Weaver v. E–Z Mart Stores,




                                           7
Inc., 942 S.W.2d 167, 168 (Tex. App.—Texarkana 1997, no writ) (nine months);

Gonzalez v. Phoenix Frozen Foods, Inc., 884 S.W.2d 587, 590 (Tex. App.—Corpus

Christi 1994, no writ) (five months); Butler v. Ross, 836 S.W.2d 833, 835–36 (Tex.

App.—Houston [1st Dist.] 1992, no writ) (five-and-a-half months); Hansler v. Mainka,

807 S.W.2d 3, 5 (Tex. App.—Corpus Christi 1991, no writ) (five months); Allen v.

Bentley Labs., Inc., 538 S.W.2d 857, 860 (Tex. Civ. App.—San Antonio 1976, writ ref’d

n.r.e.) (six months). Here, Plaintiff offers no reasonable explanation for his ten-month

delay in serving process, negating due diligence as a matter of law.

       Because Plaintiff failed to act with due diligence, his service was not timely

and dismissal under Rule 12(b)(5) is proper as to all but the § 1981 claim. 4

B.     Failure to State a Claim Under Rule 12(b)(6)

       Defendant argues in the alternative that the Court should dismiss Plaintiff’s

claims for failing to state a claim upon which relief can be granted under

Rule 12(b)(6). Because the Court finds all other claims should be dismissed under

Rule 12(b)(5), the Court considers this argument only as to Plaintiff’s § 1981 claim.

The Court agrees that Plaintiff fails to sufficiently plead facts demonstrating that

race was the reason for his termination, as required by § 1981.

       The Court utilizes a “two-pronged approach” in considering a motion to dismiss

under Rule 12(b)(6). Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). First, the Court


4 Defendant requests dismissal with prejudice but identifies no Fifth Circuit authority to support this
request. In fact, Rule 4(m) suggests that an action dismissed for failure of service should be dismissed
“without prejudice.” FED. R. CIV. P. 4(m). That said, the Fifth Circuit has recognized that when an
action is dismissed for insufficient service of process without prejudice, but an applicable statute of
limitations bars further litigation, the dismissal effectively operates as a dismissal with prejudice.
Millan v. USAA Gen. Indem. Co., 546 F.3d 321, 326 (5th Cir. 2008) (citing Boazman v. Econ. Lab., Inc.,
537 F.2d 210, 213 (5th Cir. 1976)).


                                                   8
identifies and excludes legal conclusions that “are not entitled to the assumption of

truth.”   Id.   Second, the Court considers the remaining “well-pleaded factual

allegations.” Id. The Court must accept as true all facts alleged in a plaintiff’s

complaint, and the Court views the facts in the light most favorable to a plaintiff. In

re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007).

      Plaintiff’s § 1981 claim does not state facts sufficient to show that Defendant

discriminated against him on the basis of race. A § 1981 claim requires a plaintiff to

establish: (1) that he is a member of a racial minority; (2) that the defendant intended

to discriminate on the basis of race; and (3) that the discrimination concerned one or

more of the activities enumerated in the statute. Arguello v. Conoco, Inc., 330 F.3d

355, 358 (5th Cir. 2003) (quoting Morris v. Dillard Dep’t Stores, Inc., 277 F.3d 743,

751 (5th Cir. 2001)). But here, Plaintiff’s Petition is bare-bones and alleges only that

he is African American, that “co-workers” used offensive language and interfered with

his taking of a promotion examination by “talking loudly,” that a “Supervisor” accused

him of “faking illness,” and that he was later “terminated under the pretext of a

layoff.” Docket No. 3 at ¶¶ 16-24.

      Nowhere does Plaintiff plead facts demonstrating that the Defendant

intentionally discriminated against him concerning one of the statutorily enumerated

activities. The alleged discriminatory activity—that he was “terminated under the

pretext of a layoff”—is described with a single sentence and fails to identify facts

connecting the layoff with any racially discriminatory conduct. See, e.g., Landavazo

v. Toro Co., 301 F. App’x 333, 336 (5th Cir. 2008). Nor are there any allegations that




                                           9
Defendant sanctioned the offensive language and conduct of Plaintiff’s co-workers, or

that the Supervisor who allegedly accused him of faking illness intended to

discriminate against Plaintiff on the basis of his race.

      Plaintiff has therefore failed to state a claim under § 1981, and his claim should

be dismissed without prejudice under Rule 12(b)(6).

                                   CONCLUSION

      For the reasons stated above, the Court OVERRULES Plaintiff’s Objection

(Docket No. 13). It is therefore ORDERED that Defendant’s Motion to Dismiss

(Docket No. 7) is GRANTED and the Complaint is hereby DISMISSED without

prejudice. All other pending Motions are DENIED as MOOT.

      So ORDERED and SIGNED this 7th day of January, 2019.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE




                                          10
